Citation Nr: 0825503	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  02-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for chondromalacia of the left knee.

2.  Entitlement to an initial rating higher than 10 percent 
prior to April 19, 2006, and higher than 20 percent 
thereafter, for chronic left ankle sprain with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The veteran's left knee chondromalacia is manifested by 
subjective complaints of pain and objective evidence of 
flexion limited by pain to no less than 90 degrees; any 
additional loss of motion due to fatigue, weakness, and lack 
of endurance is incalculable.  Ankylosis is not shown 
throughout this appeal, and there is no competent medical 
evidence of instability or subluxation prior to April 19, 
2006.

2.  Prior to April 19, 2006, the veteran's chronic left ankle 
sprain with arthritis was manifested by subjective complaints 
of pain with objective evidence of minimal degenerative 
arthritis, dorsiflexion and plantar flexion of the left ankle 
limited to no more than 10 degrees and 55 degrees, 
respectively, and no evidence of any instability of 
neurological symptomatology.

3.  As of April 19, 2006, the veteran's chronic left ankle 
sprain with arthritis is manifested by subjective complaints 
of pain, weakness, and stiffness with objective evidence of 
tenderness, laxity to medial stress, and dorsiflexion and 
plantar flexion of the left ankle limited by pain to no more 
than 10 degrees and 15 degrees, respectively.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5014 (2007).

2.  The criteria for an initial rating higher than 10 percent 
prior to April 19, 2006, and higher than 20 percent 
thereafter, for chronic left ankle sprain with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5271 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  See e.g., Letter to 
Veteran dated February 25, 2004.

After careful review of the claims folder, the Board finds 
that letters dated in July 2001 and August 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the July 2001 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein.  This 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The August 2006 letter provided this notice to the 
veteran.  

The July 2001 letter was sent to the veteran prior to the 
April 2003 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the veteran's claim(s).  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the August 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a December 2007 supplemental statement of the case was 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  In 
Vazquez-Flores, the Court distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient notice has 
been provided for an increased compensation claim as 
discussed in Vazquez-Flores is not necessary.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant private and VA 
treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the veteran 
was afforded multiple VA examinations with respect to the 
issues decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

I. Left Knee

An April 2003 RO rating decision awarded service connection 
for chondromalacia of the left knee and assigned an initial 
disability rating of 10 percent, effective January 9, 2001.  
The veteran appealed this decision, indicating his belief 
that his knee warranted a 20 percent disability rating.  

The veteran's left knee disability is currently rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5014.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2007).  The hyphenated 
diagnostic code in this case therefore indicates that 
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that osteomalacia is the 
residual disorder.

Osteomalacia (Diagnostic Code 5014) is evaluated according to 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  However, if the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
will be applied if there is degenerative arthritis 
established by X-ray findings and objective evidence of 
limitation of motion, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a 10 percent rating when flexion is 
limited to 45 degrees, a 20 percent rating when flexion is 
limited to 30 degrees, and a 30 percent rating when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Diagnostic Code 5261 provides for a 10 percent rating 
when extension is limited to 10 degrees, a 20 percent rating 
when extension is limited to 15 degrees, a 30 percent rating 
when extension is limited to 20 degrees, a 40 percent rating 
when extension is limited to 30 degrees, and, finally, a 50 
percent rating when extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  In accordance 
therewith, the veteran's reports of pain have been considered 
in conjunction with the Board's review of the limitation of 
motion diagnostic codes.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. 
Reg. 59,990 (2004).  Specifically, where a veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.

A review of the current record reflects that the veteran's 
left knee chondromalacia is currently rated as 10 percent 
disabling under Diagnostic Code 5014 based on X-ray evidence 
of degenerative arthritis and objective evidence of painful 
motion.  See X-ray Report dated March 19, 2003; April 2006 VA 
Examination Report.  After careful consideration of all the 
competent evidence of record, the Board concludes that this 
10 percent disability rating best reflects the severity of 
his service-connected disability, and that at no time during 
this appeal does the competent evidence support a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(the Board must consider whether there has been an increase 
in severity during an appeal to warrant staged ratings).  

The medical evidence of record indicates that the veteran's 
left knee flexion has been limited to no more than 90 degrees 
throughout this appeal; there is no competent evidence of 
limited extension.  See April 2006 VA Examination Report; 
April 2003 VA Examination Report; Dr. Edwards Jr. Treatment 
Record dated November 15, 2000.  The veteran's flexion 
expressly recognizes the point at which the veteran began to 
complain of painful motion, thereby reflecting consideration 
of the DeLuca factors.  Consideration was also given to any 
additional limitation by fatigue, weakness, and lack of 
endurance; the examiner determined that any loss in degrees 
of motion was incalculable.  April 2006 VA Examination 
Report.  

The above evidence demonstrates that any limitation left knee 
flexion and/or extension has remained noncompensable 
throughout this appeal, even with consideration of 38 C.F.R. 
§ 4.40, 4.45, and DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  In the absence of any compensable 
limitation of extension or flexion, the veteran's left knee 
arthritis with painful, limited motion is entitled to a 10 
percent disability rating, and no more.

VA's General Counsel has held that a separate rating may be 
assigned for instability of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 if (1) a veteran also has limitation of 
knee motion which at least meets the criteria for a 
noncompensable disability rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and/5261, or (2) if the veteran is in 
receipt of a 10 percent rating on the basis of X-ray evidence 
of arthritis and evidence of painful motion.  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 
56,704 (1998); 38 C.F.R. § 3.59.  Diagnostic Code 5257 
provides for a 10 percent rating, 20 percent rating, and 30 
percent rating where there is slight, moderate, or severe 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

In July 2006, the RO granted a separate disability rating for 
instability of the left knee and assigned a 10 percent 
disability rating, effective April 19, 2006.  The appeal 
period for the veteran's initial rating claim, however, dates 
back to his initial effective date of January 9, 2001.  Thus, 
the Board has considered whether the competent evidence 
demonstrates entitlement to a separate rating for instability 
of the left knee for the period of this appeal from January 
9, 2001, to April 19, 2006.  Unfortunately, despite 
subjective complaints of instability by the veteran during 
this period of the appeal, the objective medical evidence 
fails to show recurrent subluxation or lateral instability.  
See Dr. Edwards Jr. Treatment Record dated October 9, 2000; 
Dr. Edwards Jr. Treatment Record dated November 15, 2000 (no 
medial, lateral, posterior, or anterior instability found on 
examination).  Moreover, the veteran failed to make any 
mention of instability at his April 2003 VA examination; the 
examiner did not note any findings of instability.  The first 
competent evidence of lateral instability and subluxation is 
the April 2006 VA examination.  The VA examiner indicated 
that the veteran's examination was positive for slight 
recurrent subluxation.

The Board places significantly more weight on the objective 
clinical findings reported on physical examination reports 
than the veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Since the clinical evidence shows no 
instability of the left knee prior to April 19, 2006, the 
Board finds that the preponderance of the evidence is against 
a separate evaluation under Diagnostic Code 5257 due to 
recurrent subluxation or lateral instability for the period 
of the appeal prior to April 19, 2006.  

The Board considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected left knee disability.  However, no higher 
or separate rating is warranted under any of these diagnostic 
codes.  In this regard, the Board observes that neither 
Diagnostic Code 5258 nor 5259 apply to the veteran's current 
disability because there is no evidence of semilunar 
dislocated cartilage or removed cartilage.  In fact, the 
veteran's records reflect that he has not yet had surgery on 
his left knee; thus, there is no need to consider any rating 
for a surgical scar.  Finally, as the evidence of record 
fails to demonstrate ankylosis, the veteran is not entitled 
to a separate or higher rating under Diagnostic Code 5256.

The Board acknowledges the veteran's lay statements that his 
left knee disability is worse than the assigned 10 percent 
rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected left knee chondromalacia.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).  Therefore, as the preponderance of the 
evidence is against the assignment of an initial rating 
higher than 10 percent for left knee chondromalacia or the 
assignment of a separate rating for instability or a scar, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. Left Ankle

An April 2003 RO rating decision awarded service connection 
for chronic left ankle sprain with arthritis and assigned an 
initial disability rating of 10 percent.  The veteran 
appealed this initial rating, contending that his service-
connected left ankle disability deserved a higher rating.  By 
rating decision dated in July 2006, the RO increased the 
veteran's evaluation to 20 percent, effective April 19, 2006.  

In AB v. Brown, 6 Vet. App. 35 (1993), the Court held that on 
a claim for an original or increased rating the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Therefore, although the veteran was granted the 20 percent 
disability rating he was seeking during this appeal, the RO 
did not assign this increased rating back to the initial 
effective date.  The Board has therefore considered whether 
the veteran is entitled to an initial disability rating 
higher than 10 percent prior to April 19, 2006, and higher 
than 20 percent thereafter.  In doing so, it has also 
considered whether the staged ratings assigned by the RO were 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
For reasons discussed in more detail below, the Board finds 
that the staged ratings assigned by the RO accurately reflect 
the veteran's left ankle disability picture and that there is 
no competent evidence that the veteran's service-connected 
left ankle underwent any additional increase in severity 
during this appeal sufficient to warrant a higher evaluation.

The veteran's service-connected chronic ankle sprain with 
arthritis has been evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that limitation of motion of the ankle is the 
residual condition.

Under Diagnostic Code 5271, a maximum evaluation of 20 
percent is warranted when the evidence demonstrates marked 
limitation of motion of the ankle.  A 10 percent evaluation 
is warranted for moderate limitation of motion of the ankle.  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2007).  As with the veteran's left 
knee, sections 4.40 and 4.45 of Title 38 of the Code of 
Federal Regulations have been considered in conjunction with 
the criteria outlined in DeLuca.  

Prior to April 19, 2006, the competent medical evidence 
indicates that the veteran was able to dorsiflex the ankle no 
less than 10 degrees and plantar flex the ankle no less than 
55 degrees.  See April 2003 VA Examination Report; Dr. Lee 
Treatment Record dated April 9, 2003.  Additionally, although 
the veteran wore a left ankle brace during this period of the 
appeal, there was no objective evidence of instability, nor 
was there evidence of sensory loss.  Id.; see also Dr. 
Edwards Jr. Treatment Record dated April 1, 2003.  Finally, 
there was no indication that the veteran complained of pain 
with range of motion testing at any examination prior to 
April 19, 2006.  

In contrast, as of April 19, 2006, the veteran demonstrated 
that he was only able to plantar flex to 15 degrees with 
consideration of pain.  April 2006 VA Examination Report.  
The examiner also opined that there was additional limitation 
of motion due to fatigue, weakness, and lack of endurance; 
unfortunately, the additional loss of degrees was 
incalculable.  Finally, the April 2006 VA examiner found 
objective evidence of instability, namely, laxity to medial 
stress.  

Under the above circumstances, the Board finds that prior to 
April 19, 2006, the veteran's service-connected left ankle 
disability was productive of no more than moderate limitation 
of motion.  In this regard, the veteran's range of motion of 
the left ankle remained relatively close to "normal," and 
there was no objective evidence of instability.  Conversely, 
as of April 19, 2006, the veteran's range of motion, and in 
particular his plantar flexion, was markedly decreased; 
instability was also found on objective examination.  

As there is no evidence of ankylosis or malunion of the os 
calcis or astragalus, other diagnostic codes are not 
applicable.  Therefore, given that the preponderance of the 
evidence is against the assignment of an initial disability 
rating higher than 10 percent prior to April 19, 2006, the 
veteran's claim for a higher initial rating must be denied 
for this part of the appeal.  

In addition, the Board must deny a higher initial rating for 
the second part of this appeal.  As of April 19, 2006, the 
veteran is receiving the maximum disability rating under 
Diagnostic Code 5271 (20 percent).  In order to warrant a 30 
percent disability rating under Diagnostic Code 5270 the 
veteran's left ankle would have to be ankylosed in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  As none of 
the medical evidence of record reflects that the veteran has 
ankylosis of the left ankle, a higher initial rating may not 
be assigned.

The Board acknowledges the veteran's lay statements that his 
left ankle disability is worse than the assigned disability 
ratings.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected chronic left ankle sprain with arthritis.  
See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 
3.159(a)(1) and (2) (2007).  ).  In this case, the Board 
finds that the preponderance of the evidence is against the 
assignment of an initial disability higher than 10 percent 
prior to April 19, 2006, and higher than 20 percent 
thereafter, for the veteran's service-connected chronic left 
ankle sprain with arthritis.  Thus, the benefit of the doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III. Extraschedular Rating(s)

The purpose of the Rating Schedule is to compensate the 
veteran for the average impairment in earning capacity 
resulting from his service-connected disabilities.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the disabilities.  Id.  However, in some 
cases a disability picture may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  In 
these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, in considering whether referral for 
extraschedular consideration is appropriate the Board must 
compare the level of severity and symptomatology of the 
veteran's disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

The veteran asserts that his service-connected left knee and 
ankle disabilities limit his coaching abilities as he can 
only stand on his feet for fifteen minutes at a time.  He has 
also indicated that he recently cut back on his hours due to 
lack of ability and/or energy to work a full eight-hour day.  
Statement received from Veteran in September 2007.  As one 
would not normally expect a person with left ankle and knee 
disabilities such as the veteran's to reduce his work from 
full-time to part-time, the Board finds that these statements 
raise the issue of whether referral for extraschedular 
consideration is warranted.  

Initially, the Board observes that there is nothing in the 
objective medical evidence suggesting that the veteran is 
unable to stand for more than fifteen minutes as a result of 
his left knee and ankle disabilities or that such 
disabilities would render him too fatigued to work an eight 
hour day.  Rather, as discussed above, the symptomatology 
reported in the contemporaneous evidence of record 
demonstrates decreased range of motion in both joints with 
additional limitation due to pain, fatigue, lack of 
endurance, and weakness.  There is also evidence of 
instability in both joints.  The criteria in the Rating 
Schedule pertaining to the veteran's disabilities focus on 
limitation of motion with consideration of functional loss 
due to pain, fatigue, lack of endurance, and incoordination; 
there is also consideration for instability of the joint.  
Moreover, the veteran's combined disability rating for his 
left knee and left ankle disabilities is 40 percent.  See 
38 C.F.R. § 4.25 (2007).  Thus, while the Board acknowledges 
the veteran's assertions that his service-connected 
disabilities have limited his coaching abilities and the 
amount of hours he can work due to fatigue, the 
symptomatology exhibited by his disabilities is contemplated 
by the Rating Schedule and the combined rating assigned to 
his disabilities.  Thus, referral for extraschedular 
consideration is not warranted.  Id. 


ORDER

Entitlement to an initial rating higher than 10 percent for 
chondromalacia of the left knee is denied.

Entitlement to an initial rating higher than 10 percent prior 
to April 19, 2006, and higher than 20 percent thereafter, for 
chronic left ankle sprain with arthritis is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


